Citation Nr: 1213080	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  99-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral knee disability. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  This case was before the Board in September 2003 when it was remanded for additional development.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.  Thereafter, this issue was before the Board in September 2011 when it was remanded for additional development.

It appears that the Veteran has moved to Providence, Rhode Island (see July 2011 Report of Contact); thus, it appears that jurisdiction over this case should reside with the Providence RO. 

The Veteran also filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities in 2003.  This matter is referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In the September 2011 remand, the Board instructed the originating agency (in pertinent part) to arrange for the Veteran to be afforded a VA examination to determine whether any knee disability diagnosed during the period of the appeal was (in pertinent part) caused or permanently worsened by his service-connected lumbosacral strain.  The Board finds that this portion of the development was not accomplished in the December 2011 VA medical examination. 

In this regard, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the December 2011 VA examination did not fully conform to the Board's remand instructions, and because the information sought is critical to the matter at hand, the Board finds no alternative to this further remand. 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each knee disability present during the period of this claim (including the calcified patella tendinitis noted on X-ray studies in November 2008 and the knee strain noted on VA examination in December 2011) as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's lumbosacral strain. 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

2.  The RO or the AMC should undertake any additional development it determines to be warranted. 

3.  The RO or the AMC should then re-adjudicate the claim.  In addressing whether service connection is warranted on a secondary basis, the RO or the AMC should apply the provisions of 38 C.F.R. § 3.310 as they existed prior to the amendments effective in October 2006.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


